Case 6:16-cr-00001-CCL Document 94 Filed 02/18/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

UNITED STATES OF AMERICA, CR 16—-01-—H-CCL

Plaintiff,

ORDER
VS.

RICHARD CHARLES SAARI,

Defendant.

 

 

The Court having entered an amended judgment with no restitution award,
the Clerk of Court’s Financial Unit requires direction regarding funds collected to
date from Defendant Richard Saari. Defendant having already paid his $100
special assessment, IT IS HEREBY ORDERED any remaining funds already
collected or collected in the future should be paid toward the JVTA assessment.

+4
DATED this / j )day of February, 2021.

CHARLES C.(LOVELL

Senior United States District Judge
